UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6970


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HAKIM ABDULAH RASHID, a/k/a Rodney Buchanan,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cr-00941-RBH-1; 4:13-cv-01298-RBH)


Submitted:   October 17, 2013             Decided:   November 19, 2013


Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hakim Abdulah Rashid, Appellant Pro Se.  Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Hakim     Abdulah        Rashid       seeks    to     appeal       the    district

court’s order dismissing without prejudice as premature his 28

U.S.C.A. § 2255 (West Supp. 2013) motion.                               The order is not

appealable      unless        a    circuit          justice       or      judge        issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate        of     appealability           will     not      issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief   on    the    merits,      a    prisoner          satisfies       this    standard       by

demonstrating         that    reasonable            jurists       would      find      that     the

district      court’s       assessment     of        the    constitutional             claims    is

debatable     or     wrong.        Slack    v.       McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that        the    motion      states     a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Rashid has not made the requisite showing.                                  Although the

district court erroneously concluded that it lacked jurisdiction

to consider Rashid’s § 2255 motion, see United States v. Prows,

448 F.3d 1223, 1228-29 (10th Cir. 2006) (collecting cases), the

                                                2
district court correctly found, in the alternative, that the

resolution of Rashid’s § 2255 motion was premature due to the

pendency    of   Rashid’s      direct      appeal.       Rashid      may    refile   his

§ 2255     motion      now    that   his       direct    appeal       has   concluded.

Accordingly,      we    deny    a    certificate        of     appealability,        deny

Rashid’s motion to appoint counsel, and dismiss the appeal.                           We

dispense     with      oral    argument     because          the    facts   and   legal

contentions      are   adequately     presented         in    the   materials     before

this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                           3